 





[image_002.gif] ENTREPRENEUER GROWTH CAPITAL  

505 PARK AVENUE NEW YORK, NY 10022

 

 



 





 

 

January 29, 2014

 

 

 

Jacqueline M. Lemke

Vice President Finance

Chief Financial Officer

Bioanalytical Systems lnc.

Purdue Research Park

2701 Kent A venue

West Lafayette, IN 47906

 

 

 

Re:       Waiver- Net Worth Covenant

 

Dear Ms. Lemke:

 

We refer you to that certain Loan and Security Agreement between Bioanalytical
Systems, Inc. ("Borrower") and Entrepreneur Growth Capital, LLC ("Lender") dated
on or about January 11, 2010 (the "Agreement"). All capitalized terms used
herein and not otherwise defined shall have the meaning ascribed to them in the
Agreement.

 

This letter shall serve to confirm that Lender hereby waives Borrower's
compliance with the tangible net worth covenant set forth in Section 4.15 of the
Loan Agreement for the period ending December 31, 2013. Borrower understands
that the waiver set forth herein shall apply only for the stated period.

 

Borrower agrees to pay Lender a fee in the amount of $500.00 as consideration
for the aforesaid waiver and documentation of this letter agreement, which fee
will be automatically charged to Borrower's revolving loan account.

 

Except as hereby or heretofore amended or supplemented, the Agreement shall
remain in full force and effect in accordance with its original terms and
conditions.

 

If the foregoing correctly sets forth you and our understanding, please execute
the enclosed copy of this letter in the spaces provided below and return such
fully executed copy to the undersigned as soon as possible.

 

Page 1 of 2

 

 

 

This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument. An executed facsimile of
this Amendment shall be deemed to be a valid and binding agreement between the
parties hereto.

 

Very tru1y yours,

 

ENTREPRENEUR GROWTH

CAPITALLLC

as Lender

 

 

By: _____________________________

Name: Charles L. Bert

Title:   Vice President

 

 

 

 



   BJOANALYTICAL SYSTEMS, INC.    as Borrower        
By:  _____________________________ Name: Jacqueline M. Lemke Title: Vice
President - Finance          Chief Financial Officer





 



Page 2 of 2



 

 

 

 

 

